UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1072


MINGJIE WANG,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 17, 2009                 Decided:   September 8, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, John S. Hogan, Senior Litigation
Counsel, Robbin K. Blaya, Trial Attorney, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mingjie Wang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding    of       removal,      and       withholding           under     the   Convention

Against Torture (“CAT”).              We deny the petition for review.

           The      INA    authorizes           the       Attorney         General    to       confer

asylum on any refugee.               8 U.S.C. § 1158(a) (2006).                    It defines a

refugee as a person unwilling or unable to return to his native

country   “because         of    persecution              or    a    well-founded         fear    of

persecution        on     account          of        race,          religion,      nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                              “Persecution involves the

infliction    or    threat       of       death,         torture,      or    injury       to   one’s

person or freedom, on account of one of the enumerated grounds.

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

          An alien “bear[s] the burden of proving eligibility

for   asylum,”          Naizgi        v.     Gonzales,               455    F.3d      484,        486

(4th Cir. 2006);          see    8    C.F.R.         §    1208.13(a)        (2009),       and    can

establish refugee status based on past persecution in his native

country   on        account          of     a        protected          ground.       8        C.F.R.

§ 1208.13(b)(1).          Without regard to past persecution, an alien

                                                 2
can establish a well-founded fear of persecution on a protected

ground.            Ngarurih        v.        Ashcroft,         371      F.3d        182,      187

(4th Cir. 2004).            A     determination          regarding       eligibility         for

asylum or withholding of removal is affirmed if supported by

substantial       evidence        on    the     record       considered        as    a     whole.

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                              Administrative

findings     of     fact,        including          findings     on     credibility,          are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                    8 U.S.C. § 1252(b)(4)(B) (2006).

Legal     issues     are     reviewed         de     novo,      “affording      appropriate

deference to the [Board]’s interpretation of the INA and any

attendant regulations.”                Lin v. Mukasey, 517 F.3d 685, 691-92

(4th Cir. 2008).           This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could      fail       to      find      the     requisite           fear     of

persecution.”        Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

             An     immigration           judge          may     make     a         credibility

determination       on     any    inconsistency,           inaccuracy,         or    falsehood

“without regard to whether [it] . . . goes to the heart of the

applicant’s       claim.”          8    U.S.C.       §   1158(b)(1)(B)(iii)              (2006).

“[I]n     evaluating         an        asylum        applicant’s        credibility,          an

[immigration judge] may rely on omissions and inconsistencies

that    do   not     directly          relate       to   the    applicant’s          claim    of

                                                3
persecution       as   long     as       the    totality          of     the     circumstances

establish that the applicant is not credible.”                                 Lin v. Mukasey,

534 F.3d 162, 164 (2d Cir. 2008); see also Mitondo v. Mukasey,

523   F.3d   784,      787-88      (7th    Cir.       2008)       (noting       that    the       new

statute      abrogates        decisions             that        focus     on     whether           the

inconsistency or omission goes to the heart of the applicant’s

claim for relief).

             This       court        reviews           credibility             findings            for

substantial       evidence.           A     trier          of     fact    who        rejects        an

applicant’s       testimony         on     credibility             grounds           must        offer

“specific,    cogent      reason[s]”           for    doing       so.      Figeroa          v.    INS,

886 F.2d 76, 78 (4th Cir. 1989).                           “Examples of specific and

cogent    reasons      include       inconsistent           statements,          contradictory

evidence, and inherently improbable testimony . . . .”                                       Tewabe

v.    Gonzales,     446   F.3d       533,       538    (4th        Cir.    2006)       (internal

quotation     marks     and   citations          omitted).              This    court       accords

broad, though not unlimited, deference to credibility findings

supported by substantial evidence.                     Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).                 If the immigration judge’s adverse

credibility       finding     is     based       on    speculation             and    conjecture

rather than specific and cogent reasoning, however, it is not

supported by substantial evidence.                    Tewabe, 446 F.3d at 538.

             We find that substantial evidence supports the adverse

credibility finding in this case.                          Given that finding and the

                                                4
lack of corroborating evidence, we find that the record does not

compel a different result with respect to the denial of asylum

and withholding of removal.      We also find that the record does

not compel a different result with respect to the denial of

relief under the CAT.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5